This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 36,273

 5 DAVID ELLIOTT CASTLE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Cindy Leos, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Gorence & Oliveros, P.C.
13   Robert J. Gorence
14   Victor E. Sanchez
15   Albuquerque, NM

16 for Appellant

17                                  MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant-Appellant David Elliott Castle appeals from the district court’s
 1 denial of his motion to dismiss premised on prosecutorial misconduct and double

 2 jeopardy grounds. We previously issued a notice of proposed summary disposition in

 3 which we proposed to affirm. Defendant has filed a response with this Court

 4 indicating that he does not intend to file a memorandum in opposition to our proposed

 5 summary disposition.

 6   {2}   Accordingly, for the reasons previously stated, we affirm the district court’s

 7 decision.

 8   {3}   IT IS SO ORDERED.

 9                                                ________________________________
10                                                TIMOTHY L. GARCIA, Judge

11 WE CONCUR:


12 _______________________________
13 JONATHAN B. SUTIN, Judge


14 _______________________________
15 J. MILES HANISEE, Judge




                                              2